Name: Commission Regulation (EEC) No 2565/88 of 16 August 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/ 10 Official Journal of the European Communities 18 . 8 . 88 COMMISSION REGULATION (EEC) No 2565/88 of 16 August 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed .to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 870/88 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 245 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter, into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 . 0 OJ No L 168 , 1 . 7 . 1988, p . 7. (3 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . 18 . 8 . 88 Official Journal of the European Communities No L 229/11 ANNEX I LOT A 1 . Operation No 844/88 (') : Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient : Nicaragua 4. Representative of the recipient (3) : Sr. Fransisco Guzman, Ministerio de Economia, ENILAC, contigua restaurante Los Gauchos, PO Box 4412, Managua, Nicaragua, Tel . 2 44 47, Telex 1032 ENILAC 5. Place or country of destination : Nicaragua 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to manufacture from intervention butter (Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.I and 1.3.2)) 8 . Total quantity : 600 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 20 kilograms (Official Journal of the European Communities No C 216 of 14 August 1988 , pages 7 and 8 (1.3.3 and 1.3.4)) Supplementary markings on the packaging : 'ACCIÃ N N ° 844/88 / ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' and (Official Journal of the European Communities No L 216 of 14 August 1987, page 8 (1.1.3.4)) 1 1 . Method of mobilization : Purchase of butter from :  Service d'Economie Rurale, 113-115, rue de Hollerich, Luxembourg.  OBEA (Office Beige de l'Economie et de l'Agriculture), Rue de TrÃ ¨ves 82, B-1040 Brussels, Tel . 2 30 17 40  Telex 24076 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Puerto Corinto 16. Address of the Warehouse and, if appropriate, port of landing : 1 7. Period for making the goods available at the port of shipment where the supply is awarded at port of shipment stage : 24 to 30 September 1988 18 . Deadline for the supply : 31 October 1988 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 5 September 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 September 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 October 1988 (c) deadline for the supply : 15 November 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (s) : Refund applicable on 15 July 1988 fixed by Regulation (EEC) No 2099/88 (OJ No L 184, 15 . 7. 1988). No L 229/ 12 Official Journal of the European Communities 18 . 8 . 88 LOT B 1 . Operation No (') : 828-829-832/88  Commission Decision of 15 April 1987 and 17 March 1988 2. Programme : 1987 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome, Telex 626675 WFP I 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) (6) Q (8) : to manufacture from intervention butter (Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7, (I.3.1 and I.3.2)) 8 . Total quantity : 1 045 tonnes 9 . Number of lots : 1 10 . Packaging and marking :  B 1 , B 2 : 5 kg  B3:20kg and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and 1.3.4) Supplementary markings on packaging : See Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (I.1.3.4) 1 1 . Method of mobilization : Purchase of butter from : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, Reading, Berkshire RGI 7 QW Tel. (734) 58 36 26. Telex 84 75 1 1 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment :  B 1 , B2 : 15 to 30 September 1988  B3 : 1 to 20 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 5 September 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 September 1988 at 12 noon (b) period for making the goods available at the port of shipment :  B 1 , B2 : 1 to 15 October 1988  B 3 : 1 to 20 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : Refund applicable on 15 July 1988 fixed by Regulation (EEC) No 2099/88 (OJ No L 184, 15 . 7. 1988) 18, 8 . 88 Official Journal of the European Communities No L 229/13 LOT C 1 . Operation No ('): 423/88 to 426/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex III 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (7) (8) : to manufacture from intervention butter (Official Journal of the European Communities No C 216 of 14 August 1987, page 7, (I.3.1 and I.3.2)) 8 . Total quantity : 600 tonnes 9. Number of lots : 1 10 . Packaging and marking : 5 kg (9) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (1.3.3 and I.3.4) Supplementary markings on packaging : see Annex III and Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 8 (I.1.3.4) 11 . Method of mobilization of product : Purchase of butter from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel.156 40 ; Telex 0411 727 + ). 12. Stage of supply : free at port of shipment 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 10 October 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 5 September 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19 September 1988 (b) period for making the goods available at the port of shipment : 10 to 20 October 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 15 July 1988 fixed by Regulation (EEC) No 2099/88 , (Official Journal of the European Communities No L 184 of 15 July 1988) No L 229/14 Official Journal of the European Communities 18 . 8 . 88 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. 0 1 ° order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. w Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Veterinary certificate issued by an official entity stating that the product derives from healthy , animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and mouth disease . 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (9) The supplier -should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV Postbus 1438 , Blaak 16, NL-3000, BK Rotterdam. 18 . 8 . 88 Official Journal of the European Communities No L 229/ 15 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II  ANNEXE II  ALLEGATO II  BITLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de parti NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista " A 732 000 kg  173 950 kg : 844/88 l Luxfroid sociÃ ©tÃ © coopÃ ©rative \ Zone industrielle B-6798 Aubange l  558 050 kg :  550 kg : l NV Stabilac Brug 'Zuid 16 B-9880 Aalter  255 075 kg : \ Luxfroid sociÃ ©tÃ © coopÃ ©rative \ Zone industrielle B-6798 Aubange ||  302 425 kg : II BVBA Denmar I II Groot Veerle 15 ' B-2168 Brecht B 1 306 250 kg  260 000 kg : 828/88 , 829/88, Western Ice and Cold Storage Co Ltd 832/88 Eastleigh Cold Store \ Boyatt Wood Industrial Estate Eastleigh, Hampshire S05 4NT l  134 000 kg : Yorkshire Cold Stores Ltd \ Warwick Cold Store l Budbrooke Road Warwick Warwickshire  419 975 kg : Christian Salvesen (Cold Storage) Ltd l Townsend Drive Attleborough Field Industrial Estate I Nuneaton l Warwickshire CV11 6TJ  198 000 kg : Central Cold Storage Co Ltd Leamore Lane Bloxwich \ Walsall, West Midlands W52 7QQ I I l  294 275 kg : l Frank Idiens Cold Storage Ltd I Briar Close Cold Store Worcester Road Evesham Worcestershire WR11 4JT · No L 229/ 16 Official Journal of the European Communities 18 . 8 . 88 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista C 732 000 kg  619 750 kg : 423/88  426/88 Markt- &amp; KÃ ¼hlhallen AG l \ Werk 22  Neukoelln \ NiemetzstraÃ e 32-50 I l D- 1 000 Berlin 44  112 250 kg : l Frischdienst-Zentrale Gustav Wilke Gewerbehof 9 D- 1 000 Berlin 20 18 . 8 . 88 Official Journal of the European Communities No L 229/ 17 ANEXO III BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III - ANEXO III DesignaciÃ ³n de la partida Cantidad total de la partida (en toneladas) Cantidades parciales (en toneladas) Beneficiario PaÃ ­s destinatario InscripciÃ ³n en el embalaje Parti TotalmÃ ¦ngde (i tons) DelmÃ ¦ngde (i tons) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie (in Tonnen) Teilmengen (in Tonnen) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity (in tonnes) Partial quantities (in tonnes) Beneficiary Recipient country Markings on the packaging DÃ ©signation de la partie QuantitÃ © totale de la partie (en tonnes) QuantitÃ ©s partielles (en tonnes) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita QuantitÃ totale della partita (in tonnellate) Quantitativi parziali (in tonnellate) Beneficiario Paese destinatario Iscrizione sull'imballaggio Aanduiding Totale hoeveelheid Deelhoeveelheden \ \ van de partij van de partij(in ton) (in ton) Begunstigde Bestemmingsland Aanduiding op de verpakking DesignaÃ §Ã £o da parte Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatÃ ¡rio InscriÃ §Ã £o na embalagem B 1 1 045 45 WFP Ecuador AcciÃ ³n n0 828/88 / Ecuador 0277000 / Despa ­ chado por el Programa Mundial de Alimentos / B 2 400 WFP Uganda Guayaquil Action No 829/88 / Uganda 0332500 / Action of the World Food Programme / Mombasa in B 3 600 WFP Cuba transit to Uganda AcciÃ ³n n0 832/88 / Cuba 0270201 / Despachado por el Programa Mundial de Alimentos / La Habana C 600 60 Caritas G Chile AcciÃ ³n n0 423/88 / Manteca lÃ ­quida / Chile / Caritas alemana / 80435 / ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita 20 DKW Nicaragua AcciÃ ³n n ° 424/88 / Manteca lÃ ­quida / Nicaragua / DKW / 82309 / Managua vÃ ­a Corinto / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 85 435 DKW SOSO Nicaragua Nicaragua AcciÃ ³n n0 425/88 / Manteca lÃ ­quida / Nicaragua / DKW / 82310 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n0 426/88 / Manteca lÃ ­quida / Nicaragua / SOSO / 83901 / Juigalpa vÃ ­a Corinto / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita